 Case 4:20-cv-04148-LLP Document 21 Filed 08/23/21 Page 1 of 2 PageID #: 320



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH DAKOTA
                                     SOUTHERN DIVISION




JEFFREY JAKE BORNE,                            *      CIV 20-4148

                                               *
               Petitioner,
        vs.                                    *                      ORDER
                                               *


DOUG CLARK,Acting Warden;                      *
JASON RAYNSBORG,The Attorney                   *
General of the State of South Dakota, and      *
BRENT FLUKE,                                   *

               Respondents.                    *
                                               *




       On August 16,2021,the Petitioner filed a Motion stating: "Pursuant to Martinez v. Ryan my
exhausted claim should he heard," Doc. 20. The one exhausted claim that Mr. Borne pursued to the
state's highest appellate court is whether trial counsel rendered ineffective assistance of counsel in
the handling of the presentation of Mr. Bome's criminal history. Pursuant to Mr. Bome's Motion of
August 16,2021,the Court considered that to he an appeal ofthe Report and Recommendation from
Magistrate Judge Duffy. The Court has considered Mr. Borne's appeal. The primary case for
considering inadequate representation of a Defendant is a criminal case is Strickland v. Washington,
466 U.S. 668 (1984). At page 687, the United States Supreme Court said that the defendant's
representation analysis is a two-prong test:
       First, the defendant must show that counsel's performance was deficient. This
       requires showing the counsel made errors so serious that counsel was notfunctioning
       as the 'counsel' guaranteed the defendant by the Sixth Amendment. Second, the
       defendant must show that the deficient performance prejudiced the defense. This
       requires showing that counsel's errors were so serious as to deprive the defendant of
       a fair trial, a trial whose result is reliable. Unless a defendant makes both showings,
       it cannot be said that the conviction or death sentence resulted from a breakdown in
       the adversary process that renders the result unreliable.


       When reviewing the facts as set forth in the Report and Recommendation, this Court finds
upon its separate consideration of these facts that counsel's performance was sufficient. The Court
 Case 4:20-cv-04148-LLP Document 21 Filed 08/23/21 Page 2 of 2 PageID #: 321



finds that there was not error by defense counsel and even if these courses ofevents were considered
to be error, it was not error that was so serious as to deprive Defendant in a fair trial. This Court
believes that the trial was a trial whose result was reliable. In addition,the Court has determined the
Plaintiffs claim was straightforward and was clearly presented to this Court and no counsel is
necessary in order to present the claim to the Court. Accordingly,
       IT IS ORDERED:


        1.     That the Magistrate Judge's Report and Recommendation, Doc. 18, is
               ADOPTED.


       2.       That Petitioner's request for counsel. Doc. 20, is DENIED.

       3.      That Petitioner's appeal. Doc. 20, is considered and is DENIED.

       4.      That Respondents' Motion for Judgment on the Pleadings under Fed.R.CiV.
               P. 12(C), Doc. 16, is GRANTED.

       5.      That Petitioner's Petition for Writ of Habeas Corpus under 28 U.S.C.§ 2254,
               Doc. 1, is DENIED with prejudice.

       6.      That no Certificate of Appealability shall issue.

       Dated this        day of August, 2021.

                                               BY THE COURT;




                                              Miawrence L. Piersol
ATTEST:                                        United States District Judge
MAmffiWA^HBfeeWjrLEJ^K
